This is an appeal from a judgment of no cause of action and from an order denying plaintiff’s motion for a new trial and from an order, entered upon the minutes, denying plaintiff’s motion for a directed verdict in his favor. A high school boy who had had heart disease from the time of his birth and who had been examined by the defendant’s school authorities, who knew his condition and who prescribed no exercise, was allowed to engage in a basketball scrimmage. He collapsed shortly afterwards and died in the gymnasium of the defendant. This boy had been a pupil in the school for some years and his condition was well known to the school authorities. Outside of school hours he played basketball with teams not connected with the school, he played softball in the summers and did some work. The evidence shows that any form of violent exercise would have a tendency to hasten the progress of the ailment which he had. The evidence is uncontradicted that he would not have lived more than four or six years. The court stated that the burden of proof was upon the plaintiff to establish, by a fair preponderance of evidence, that it was the fault of the defendant in failing to observe and obey the command of the statute that, to a certain extent at least, hastened the death of this boy and deprived the parents of his support. The court said that if the defendant’s negligence led to the hastening of the boy’s death then the verdict should be for the plaintiff. It was a question of fact for the jury under all the evidence in the case. Judgment and order appealed from unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffeman, Sehenck and Foster, JJ.